DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
.	Applicant’s arguments, see pages 6-10, filed on October 1. 2021, with respect to the rejection(s) of claim(s) 1-15 under AIA  35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CHOI et al., Pub. No.: US 2013/0028132 A1 (Hereinafter “Mathur”), in view of ZHANG et al., Pub. No.: US 2019/0020914 A1 (Hereinafter “Zhang”).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al., Pub. No.: US 2013/0028132 A1 (Hereinafter “Mathur”), in view of ZHANG et al., Pub. No.: US 2019/0020914 A1 (Hereinafter “Zhang”).

Regarding Claim 1, Choi discloses an electronic device (see fig.4: electronic device 100) comprising: 
a display (see fig.4 and paragraph [0065]-[0066]: The output module 120 such as a display); 
a communication circuit (see fig.4 and paragraph [0068]: communication module 130); 
a memory (see fig.4 and paragraph [0077]: storage unit 140); and
at least one processor (see fig.4 and paragraph [0081]: controller 150), wherein the at least one processor is configured to: 
receive, from a first server, a list of at least one external device registered in the first server (see paragraph [0049]: A network manager 300 is a device managing a network, capable of managing addresses of multimedia devices 200 connected to a network, monitoring operation of the devices, or controlling the devices. More specifically, the network manager 300, if a multimedia device 200 connects to a network, can assign an address to the multimedia device 200 and manages the address.) and display the list through the display (see paragraph [0109]: the controller 150 can display multimedia devices 200 belonging to a network on the output module 
receive an input for selecting a first external device included in the list (see paragraph [0130]: the output module 120 is a touch screen; if the user touches a graphic object reflecting multimedia device 200 or connectivity relationship, the controller 150 can display a menu through the output module 120, with which the user can select one from among progress, suspension, pending, and scheduling of data communication. Among these, the controller 150 can generate a control signal about data communication according to the input selected by the user, for example in paragraph [0121]: a first TV receives a request for streaming of a second moving image from PC while the first TV is receiving a first moving image from the contents server 400),
Choi fails to disclose:
acquire information for providing real-time content to the first external device from a second server, 
generate real-time content data, upload the real-time content data to the second server through the communication circuit while generating the real-time content data, and 
transmit at least a part of the information to the first external device through the first server such that the first external device acquires the real-time content data.
In analogous art, Zhang teaches:
acquire information for providing real-time content to the first external device from a second server (see paragraph [0023]-[0024]), 

transmit at least a part of the information to the first external device through the first server such that the first external device acquires the real-time content data (see paragraph [0023]-[0024]),.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Choi with the teaching as taught by Zhang in order to perform live video cast via a camera.


Regarding Claim 2, Choi in view of Zhang discloses wherein the first external device is registered in the first server using a first account of a user of the electronic device (see Zhang paragraph [0021]). 

Regarding Claim 3, Choi in view of Zhang wherein the first external device is registered in the second server using a second account of the electronic device (see paragraph [0022]). 
 
Regarding Claim 4, Choi in view of Zhang further discloses wherein the at least one processor is configured to: acquire first address information and second address information for providing real-time content from the second server to the first external device, upload the real-time content data to the second server based on the first address information, 
 
Regarding Claim 7, Choi in view of Zhang further discloses wherein the at least one processor is configured to: store the real-time content data in the memory when generation of the real-time content data is finished (see Zhang paragraph [0023]-[0024]).

Regarding Claim 8, Choi in view of Zhang fdiscloses wherein the at least one processor is configured to: display an interface for determining whether to store the generated real-time content data through the display when the generation of the real-time content data is finished (see paragraphs [0023] and [0024]).

Regarding Claim 9, Choi in view of Zhang ffurther discloses further comprising: a camera, wherein the at least one processor is configured to: perform recording using the camera, upload real-time video data generated by the recording to the second server while the recording is being performed, and transmit the at least a part of the information to the first external device through the first server such that the first external device acquires the real-time video data (see paragraphs [0023] and [0024]). 


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al., Pub. No.: US 20120303797 A1 (Hereinafter “Mathur”), in view of Grueet al., Pub. No.: US 20170085642 A1 (Hereinafter “Grue”).

Regarding Claim 11, Mathur discloses an electronic device comprising: a display (see paragraph [0016]: video display screen); a communication circuit (see paragraph [0048]: A radio transmitter/receiver (transceiver) 430); a memory (see paragraph [0048]: memory 425); and at least one processor (see paragraph [0048]: media processor 410,), 
wherein the at least one processor is configured to receive a sharing request of an external device for real-time content from a first server (see paragraph [0042]:The control server receives the indication that an audiovisual stream is ready to be transmitted. In one embodiment, the indication identifies which destination communication devices 145a-145n are invited to receive the audiovisual stream. In one embodiment, the control server receives the indication in a HyperText Transfer Protocol (HTTP) Get message. In response to receiving the indication, the control server assigns 
Mathur fail to disclose:
display a notification for the sharing request through the display, 
acquire address information from the first server when a confirmation input is received in response to the notification, and access a second server based on the address information and receive real-time content data from the second server. 
In analogous art, Grue teaches:
display a notification for the sharing request through the display (see paragraph [0042]: the client application can display notification 352, which indicates to User B that User A has shared a link for accessing shared content ("Content Item J").), 
acquire address information from the first server when a confirmation input is received in response to the notification (see paragraph [0082]: The online content management system can receive User A's request and cause an email message to be sent to an email account associated with User B's content management system account. As shown in the example of FIG. 6, email message 604 can be sent by the content management system and received by User B's email account. In the example, email message 604 can include message content 606.), and
access a second server based on the address information and receive real-time content data from the second server (see paragraph [0046]: Content management system 106 can include a communications interface 120 for interfacing with various client devices 102, and can interact with other content and/or service providers 109.sub.1, 109.sub.2, . . . , 109.sub.n (collectively "109") via an Application 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mathur with the teaching as taught by Grue in order to direct a user to a shared content item, thereby improve user experience associated with sharing content via online content management systems.

Regarding Claim 12, Mathur in view of Grue disclose the electronic device of claim 11. Mathur further discloses wherein the electronic device is registered in the first server using an account of a user of the external device (see paragraph [0022]). 
 
Regarding Claim 13, Mathur in view of Grue disclose the electronic device of claim 11. Grue further discloses wherein the at least one processor is configured to: store information associated with the sharing request in the memory when the confirmation input is not received for a specified period of time in response to the notification (see paragraph [0070]).

Regarding Claim 14, Mathur in view of Grue disclose the electronic device of claim 13. Mathur further discloses wherein the information associated with the sharing request includes an account of a user of an external device that is registered in the first server and has transmitted the sharing request (see paragraph [0046]). 

Allowable Subject Matter
Claims 5-6, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private .
/A.T/Examiner, Art Unit 2424      

/ALAZAR TILAHUN/Examiner, Art Unit 2424